PER CURIAM.
The petitioners, Browder W. and Howard P. Rives, seek a writ of prohibition to disqualify the respondent, Judge Paul E. Logan from the underlying case. We deny the writ.
The petitioners’ motion to disqualify the respondent was denied by Judge Logan as legally insufficient. Following our review of the motion to disqualify and the accompanying affidavits, we agree with Judge Logan’s determination that the motion was legally insufficient.
The motion states that the petitioners fear that they will not receive a fair hearing because of the respondent’s bias and prejudice. The factual allegations made in support of the motion consist of the petitioners’ disagreements with rulings made by Judge Logan. Adverse judicial rulings alone may not be the basis for disqualification of a judge for bias or prejudice. Gieseke v. Grossman, 418 So.2d 1055 (Fla. 4th DCA 1982). Additionally, subjective fears that a party would not receive a fair trial are insufficient to require the disqualification of a judge. Fischer v. Knuck, 497 So.2d 240 (Fla.1986).
Petition denied.
SCHOONOVER, A.C.J., and HALL and BLUE, JJ., concur.